Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Amendment, received 6/22/2022, has been entered. 	
Claims 1, 3, 5-9, 11 and 13-18 are presented for examination. 

Allowable Subject Matter
Claims 1, 3, 5-9, 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 9.  Specifically, the closest prior art reference Walworth (US Patent No. 8,487,430 B1) fails to teach or suggest an optical module or manufacturing method of an optical module comprising: a wiring substrate on which an optical semiconductor chip is mounted, wherein at least three conductive members but not all conductive members include core members, the at least three conductive members being not in a line, and the at least three conductive members being arranged only on an outer edge of a two-dimensional array of the conductive members, wherein a number of conductive members that include the core members and that are not in contact with the resin is less than a number of conductive members that include the core members and that are in contact with the resin, as recited in claims 1 and 9.  
Dependent claims 3, 5-8, 11 and 13-18 are allowable because of their dependence from one of allowable independent claims 1 or 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/5/2022